Exhibit FOR IMMEDIATE RELEASE CONTACT: Julie Lorigan Senior Vice President, Investor and Media Relations (781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media Relations Berns Communications Group (212) 994-4660 David Olsen for Golden Gate Capital Coltrin & Associates (212) 221-1616 TALBOTS SIGNS DEFINITIVE AGREEMENT FOR SALE OF J. JILL ASSETS Golden Gate Capital to Acquire J. Jill for Approximately $75 Million Hingham, MA, June 8, 2009 The Talbots, Inc. (NYSE:TLB) today announced that it has signed a definitive agreement to sell substantially all of the J. Jill brand assets to Jill Acquisition, LLC, an affiliate of Golden Gate Capital, a San Francisco-based private equity investment firm, for approximately $75 million, subject to certain post-closing adjustments. “This is a significant strategic step forward for Talbots as it enables us to focus our time, resources and attention exclusively on rejuvenating our core Talbots brand and return to profitable growth,” said Trudy F. Sullivan, Talbots President and Chief Executive Officer. “Paula Bennett and her team have made tremendous progress in improving the J. Jill brand merchandise and its creative presentation across all channels of business. We are confident thatGolden Gate Capitalwill be an excellent partner to help J.
